ACCEPTED
                                                                               01-14-00898-CR
                                                                      FIRST COURT OF APPEALS
                                                                             HOUSTON, TEXAS
                                                                          2/6/2015 10:58:57 AM
                                                                           CHRISTOPHER PRINE
                                                                                        CLERK




                         01-14-00898-CR                        FILED IN
                                                        1st COURT OF APPEALS
    In the Court of Appeals for the First District of   Texas
                                                            HOUSTON, TEXAS
                                                        2/6/2015 10:58:57 AM
                                                        CHRISTOPHER A. PRINE
                    Jose Cristino Hernandez, Jr.,               Clerk
                              Appellant
                                  v.
                         The State of Texas,
                              Appellee


           First Motion to Extend Time to File Brief

Jose Hernandez moves, under Rules 10.1 and 10.5(b) of the Tex-
as Rules of Appellate Procedure, to extend the deadline for filing
his brief.

The current deadline is January 20, 2015. This is Appellant’s
first motion to extend time to file his brief.

Appellant’s counsel is still reviewing the record in this case, and
has also been occupied with preparing briefs for Morgan v.
State, 14-14-00607-CR, in the Fourteenth Court of Appeals; and
Jimenez v. United States, 14-51332 in the United States Court of
Appeals for the Fifth Circuit.

Appellant prays that the Court grant the motion and extend the
deadline for filing his brief for 30 days from today, to March 7,
2015.
                   Certificate of Compliance

The word-processing software used to write this motion reports
its length as 203 words.

                     Certificate of Service

I provided this document to the State by electronic service to
curry_alan@dao.hctx.net simultaneously with electronic filing.

                                   Respectfully,


                                   ____________________
Bynum Law Office PLLC              Franklin Bynum
2814 Hamilton Street               Texas Bar Number 24069451
Houston, Texas 77004               fgb@lawfgb.com
                                   (713) 343-8844




                               2